Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 08-80148-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

            Plaintiff,

  v.

  DONALD PLATTEN,

        Defendant.
  ______________________________________/

                         ORDER GRANTING COMPASSIONATE RELEASE

            THIS CAUSE is before the Court upon a Motion for Compassionate Release 1 filed by pro

  se Defendant Donald Platten on April 9, 2020. (DE 148). Plaintiff, the United States of America,

  responded on April 13, 2020. (DE 151). As required by an Order of the Court (DE 152), the

  Government filed an amended response on April 16, 2020. (DE 153). For the following reasons,

  Defendant’s Motion is granted.

       I.       BACKGROUND

            On August 21, 2009, a jury convicted Defendant of conspiracy, securities fraud, and

  obstruction of the internal revenue laws. (DE 63). Defendant was subsequently sentenced to 262

  months imprisonment. (DE 105). Defendant has served over ten years of his sentence. (DE 148 at

  2). He is set to be released on April 23, 2028. See Federal Bureau of Prisons, Inmate Locator,

  available at http://www.bop.gov /iloc2/LocateInmate.jsp.




  1
   The full title of the Motion is “Emergency Motion for Release Pursuant to the Enactment of the
  Cares Act and Compassionate Release Provisions as Amended by the Frst [sic] Step Act.” (DE
  148).
Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 2 of 7



            Defendant is 69 years old. (DE 148 at 1). He suffers from prostate cancer, which has spread

  to his pelvis, and a heart condition, which required surgery and the placement of three stints. (DE

  148 at 1). Defendant has also had multiple surgeries for blockage of his urethra. (DE 148-2).2 In

  the present Motion, Defendant seeks compassionate release so as to lessen his chances of

  contracting the COVID-19 virus, which has serious and potentially lethal consequences for

  individuals of his age and medical background. 3

      II.      LEGAL STANDARD

            The compassionate release provision of 18 U.S.C. § 3582(c), as amended by the First Step

  Act of 2018, provides, in pertinent part, that “the court . . . upon motion of the defendant after the

  defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

  to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request

  by the warden of the defendant's facility, whichever is earlier, may reduce the term of

  imprisonment . . . if it finds that extraordinary and compelling reasons warrant such a reduction”

  and if “such reduction is consistent with applicable policy statements issued by the Sentencing

  Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b),

  132 Stat. 5194, 5239. Before granting compassionate release, the Sentencing Commission directs

  courts to consider when a defendant poses “a danger to the safety of any other person or to the

  community.” U.S.S.G. § 1B1.13.




  2
   Plaintiff’s alleged medical issues have been confirmed through consultation with Kenneth Vert,
  AUSA, and my independent review of records furnished by the Bureau of Prisons.
  3
    See CDC, Coronavirus Disease 2019 (COVID-19), People who are at higher risk for severe
  illness, March 26, 2020, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  precautions/people-at-higher-risk.html.

                                                     2
Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 3 of 7



      III.      DISCUSSION

             A. Exhaustion of Administrative Remedies

             The Government argues that compassionate release is not appropriate as Defendant has not

  exhausted administrative remedies. Defendant filed a motion with the Bureau of Prisons on March

  24, 2020. Section § 3582(c)(1)(A) allows the Bureau of Prisons 30 days to process such requests.

  Therefore, as 30 days have not yet elapsed, it appears that Defendant has indeed failed to exhaust

  administrative remedies. However, this failure does not necessarily foreclose Defendant’s

  entitlement to compassionate release.

             Although § 3582(c)(1)(A) plainly imposes an administrative exhaustion requirement, the

  United States Supreme Court has held that, even in such circumstances, an exception exists where

  “the interests of the individual weigh heavily against requiring administrative exhaustion.” See

  McCarthy v. Madigan, 503 U.S. 140, 146 (1992); see also Washington v. Barr, 925 F.3d 109, 118

  (2d Cir. 2019) (“Even where exhaustion is seemingly mandated by statute . . . , the requirement is

  not absolute.”). One such exception exists where “requiring resort to the administrative remedy

  may occasion undue prejudice to subsequent assertion of a court action. Such prejudice may result,

  for example, from an unreasonable or indefinite timeframe for administrative action.” McCarthy,

  503 U.S. at 146–47 (1992).

             The COVID-19 virus is highly contagious and can be spread even by asymptomatic

  carriers.4 The virus is “spread mainly from person-to-person . . . [b]etween people who are in close

  contact with one another . . . [t]hrough respiratory droplets produced when an infected person




  4
   Marco Cascella et al., Features, Evaluation and Treatment Coronavirus (COVID-19), National
  Center for Biotechnology Information (“NCBI”), March 20, 2020,
  https://www.ncbi.nlm.nih.gov/books/NBK554776/#_ncbi_dlg_citbx_NBK554776.

                                                    3
Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 4 of 7



  coughs or sneezes.”5 “Courts around the country have recognized that the risk of COVID-19 to

  people held in jails and prisons ‘is significantly higher than in the community, both in terms of risk

  of transmission, exposure, and harm to individuals who become infected.’” See United States v.

  Williams, 2020 WL 1751545, at *2 (N.D. Fla. Apr. 1, 2020) (quoting Basank v. Decker, --- F.

  Supp. 3d ---, 2020 WL 1481503, at *3 (S.D.N.Y. March 26, 2020), and citing United States v.

  Harris, --- F. Supp. 3d ---, 2020 WL 1503444, at ¶ 7 (D.D.C. Mar. 27, 2020)); United States v.

  Campagna, 2020 WL 1489829, at *2 (S.D.N.Y. Mar. 27, 2020); Castillo v. Barr, 2020 WL

  1502864, at *2 (C.D. Cal. Mar. 27, 2020); United States v. Kennedy, 2020 WL 1493481, at *2-3

  (E.D. Mich. Mar. 27, 2020); United States v. Garlock, 2020 WL 1439980, at *1 (N.D. Cal. Mar.

  25, 2020)).

         I find that given this unprecedented virus, it would unduly prejudice the Defendant to

  require him to exhaust administrative remedies. Each day that Defendant spends in confinement,

  he is at a heightened risk of contracting the COVID-19 virus. Delaying a ruling on Defendant’s

  motion until such time as the Bureau of Prisons can consider his circumstances and take action

  would be unreasonable and would expose Defendant to unnecessary risk. Accordingly, I find that

  it is appropriate to allow Defendant to proceed despite his failure to exhaust administrative

  remedies.

         B. Compassionate Release Based on Defendant’s Medical Conditions

         As I am not procedurally foreclosed from granting compassionate release, I must now

  consider whether Defendant has displayed an extraordinary and compelling reason sufficient to

  justify release. Application Note 1 of Section 1B1.13 of the Sentencing Guidelines describes




  5
   See CDC, Coronavirus Disease 2019 (COVID-19), How It Spreads, March 4, 2020,
  https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.
                                                    4
Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 5 of 7



  “extraordinary and compelling reasons” for release as including certain medical conditions,

  advanced age, certain family circumstances, or some “other” reason “[a]s determined by the

  Director of the Bureau of Prisons.” The Note specifies that “a serious physical or medical condition

  . . . that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover”

  constitutes an “extraordinary and compelling reason” justifying compassionate release. U.S.S.G.

  1B1.13.

          I find that Defendant has demonstrated extraordinary and compelling reasons justifying his

  immediate release under Section 3582(c)(1)(A) and U.S.S.G. § 1B1.13. Defendant’s serious and

  substantial preexisting medical issues, combined with his age, place him at increased risk of severe

  illness if he contracts COVID-19. See United States v. Rodriguez, No. 2:03-cr-271, Doc. # 135 at

  2 (E.D.P.A. Apr. 1, 2020) (granting compassionate release because for a diabetic inmate, “nothing

  could be more extraordinary and compelling than this pandemic”). As the COVID-19 pandemic

  continues to pose a substantial threat to individuals across this country, with thousands of

  Americans dying each week, 6 I find that Plaintiff will be able to substantially reduce his risk of

  contracting this virus by sheltering in his home.

          I also find that based on the nature of Defendant’s crime, he is not a danger to the safety of

  any other person or to the community, and thus the factors set forth in 18 U.S.C. § 3553(a) weigh

  in favor of his release.




  6
   See CDC, Coronavirus Disease 2019 (COVID-19), Provisional Death Counts for Coronavirus
  Disease, April 17, 2020, https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.
                                                      5
Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 6 of 7



     IV.      CONCLUSION

           Based upon the foregoing, and after careful consideration of the Parties’ written

  submissions, the record, and applicable law, I find that it is appropriate to grant Defendant’s

  request for compassionate release. Accordingly, it is hereby

           ORDERED and ADJUDGED that:

           1. Defendant Donald Platten’s Motion for Compassionate Release (DE 148) is

              GRANTED.

           2. Defendant’s sentence of imprisonment is hereby reduced to time served, effective

              immediately. Upon release from imprisonment, Defendant shall comply with all

              standard conditions of supervised release with the following additional special

              condition:

              Home Detention with Electronic Monitoring - The defendant shall participate in the
              Home Detention Electronic Monitoring Program for a period of TWELVE (12)
              MONTHS. During this time, the defendant shall remain at his place of residence
              except for employment, religious observances, medical appointments and other
              activities approved in advance and provide the U.S. Probation Officer with requested
              documentation. The defendant shall maintain a telephone at his place of residence
              without ‘call forwarding’, ‘call waiting’, a modem, ‘caller ID’, or ‘call back/call
              block’ services for the above period. The defendant shall wear an electronic
              monitoring device and follow the electronic monitoring procedures as instructed by
              the U.S. Probation Officer. The defendant shall pay for the electronic monitoring
              equipment at the prevailing rate or in accordance with ability to pay.

              All previous conditions imposed in the judgment and commitment order remain in

              full force and effect. (DE 105).


           3. Defendant must report in person to the United States Probation Office within 72 hours

              of his release.




                                                  6
Case 9:08-cr-80148-DMM Document 155 Entered on FLSD Docket 04/17/2020 Page 7 of 7




         SIGNED in Chambers at West Palm Beach, Florida, this 17th day of April, 2020.




                                            _________________________________
                                            DONALD M. MIDDLEBROOKS
                                            UNITED STATES DISTRICT JUDGE


  CC: Counsel of record;

  Donald Platten
  73323-004
  Fort Dix
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 2000
  Joint Base MDL, NJ 08640
  PRO SE




                                               7
